 1   Jahan C. Sagafi (Cal. Bar No. 224887)                       Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)                        Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                                         JUSTICE CATALYST LAW
     One California Street, 12th Floor                           718 7th Street NW
 3
     San Francisco, CA 94111                                     Washington, D.C. 20001
 4   Telephone: (415) 638-8800                                   Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                                   brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                                    cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6                                                               Benjamin D. Elga*
     Ossai Miazad*                                               JUSTICE CATALYST LAW
 7
     Michael N. Litrownik*                                       81 Prospect Street
 8   OUTTEN & GOLDEN LLP                                         Brooklyn, NY 11201
     685 Third Ave., 25th Floor                                  Telephone: 518-732-6703
 9   New York, NY 10017                                          belga@justicecatalyst.org
     Telephone: (212) 245-1000
10   Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17

18
     EDUARDO PEÑA, individually and on                Case No. 19-cv-04065-MMC
19   behalf of all others similarly situated,
                                                      DECLARATION OF MICHAEL N.
20                  Plaintiff,                        LITROWNIK IN SUPPORT OF
21                                                    PLAINTIFF’S MOTION FOR LEAVE TO
             v.                                       FILE A PARTIAL MOTION FOR
22   WELLS FARGO BANK, N.A.,                          RECONSIDERATION UNDER CIVIL
                                                      LOCAL RULE 7-9
23                  Defendant.
24

25

26

27

28

                                                                    DECLARATION OF MICHAEL N. LITROWNIK
                                                                                CASE No. 19-CV-04065-MMC
 1   I, Michael N. Litrownik, declare as follows:

 2          1.      I am an attorney at law admitted before the bar of this Court for purposes of this case

 3   and Counsel at Outten & Golden LLP, retained as counsel for Plaintiff. Along with lawyers from

 4   Justice Catalyst Law, I am one of the attorneys primarily responsible for prosecuting Plaintiff’s

 5   claims on behalf of himself and the proposed classes.

 6          2.      I make this declaration in support of the Plaintiff’s Motion for Leave to File a Partial

 7   Motion for Reconsideration Under Civil Local Rule 7-9 (“Motion”).

 8          Procedural History and Discovery

 9          3.      On October 31, 2019, Mr. Peña located in his Gmail account several email exchanges,
10   including attachments, he had with a Wells Fargo lending representative (or Bilingual-Inbound Sales
11   Specialist) named Leticia Benitez Lopez regarding his application, the forms he submitted, and the
12   basis for his credit denial.
13          4.      Among these documents were Mr. Peña’s manually signed SSA-89 form, which Mr.
14   Peña modified by whiting out his Social Security number before sending the document to his counsel.
15          5.      Mr. Peña produced these emails and attachments to Wells Fargo on December 9, 2019,
16   as part of the parties’ exchange of Rule 26 initial disclosures.
17          6.      Mr. Peña and Ms. Benitez Lopez also spoke by phone multiple times regarding Mr.
18   Peña’s loan application, one recording of which Wells Fargo produced on January 15, 2020 in which
19   Plaintiff requested that his application be expedited and was asked for some information about his
20   application.
21          7.      On November 15, 2019, the parties held their Rule 26(f) conference.
22          8.      Later the same day, Mr. Peña served his First Set of Requests for Production of
23   Documents, which sought documents related only to Mr. Peña’s individual auto loan application and
24   denial, including his loan file, any emails between Mr. Peña and Wells Fargo, the relevant lending
25   policies under which Plaintiff’s application was considered and denied, any audio recordings of
26   telephone calls between Mr. Peña and Wells Fargo, and any other documents reviewed and
27   considered by Mr. Gerloff in preparing his declaration.
28


                                                                           DECLARATION OF MICHAEL N. LITROWNIK
                                                  -1-                                  CASE No. 19-CV-04065-MMC
 1         9.      On Monday, January 6, 2020, Mr. Peña informed Wells Fargo that he intended to seek

 2   leave to move for partial reconsideration of the Court’s order bifurcating discovery because the

 3   grounds on which it was based were contradicted by the email exchanges had Plaintiff located.

 4         10.     Mr. Peña requested Wells Fargo’s consent for the motion.

 5         11.     On January 7, Mr. Peña outlined in detail to Wells Fargo, at Wells Fargo’s request, how

 6   the email exchanges and the manually signed SSA-89 form called into question the factual

 7   contentions made by Mr. Gerloff and Wells Fargo that formed the basis for the Court’s bifurcation

 8   order. Mr. Peña also noted that Wells Fargo has always had access to all relevant documents (i.e.,

 9   these email exchanges, Mr. Peña’s application file, and the relevant lending policies) and requested
10   that if Wells Fargo believed that any of these documents supported or refuted or otherwise related to
11   this issue, the bank should bring them to Mr. Peña’s attention immediately.
12         12.     On January 8, lead counsel for the parties met and conferred by telephone over a
13   different issue, but also discussed Mr. Peña’s intended motion for leave. Wells Fargo was not
14   prepared to explain the factual discrepancies Mr. Peña had outlined and requested until January 10 to
15   respond, to which Mr. Peña agreed.
16         13.     On January 9, Wells Fargo produced the contents of Mr. Peña’s loan file.
17         14.     As of the date of this declaration, Wells Fargo has yet to produce any other documents,
18   including the email exchanges Mr. Peña located in the form in which they are maintained on Wells
19   Fargo’s encrypted email system, the relevant lending policies, the audio recordings of any telephone
20   calls between Mr. Peña and Wells Fargo (other than the recording of one call in which Wells Fargo
21   asked Mr. Peña for certain information about his loan application), and any other documents reviewed
22   and considered by Mr. Gerloff in preparing his declaration.
23         15.     On January 10, Wells Fargo informed Mr. Peña that it “appreciated the time to
24   investigate [his] allegations,” but would not agree to vacate the bifurcation order. Wells Fargo did
25   not provide any explanation as to the factual discrepancies Mr. Peña identified or produce any
26   documents that supported the theory it put forward to obtain the bifurcation order.
27         16.     On January 13, Mr. Peña informed Wells Fargo that he also intended to rely on the
28   materials produced by Wells Fargo on January 9 in support of this motion for leave.


                                                                         DECLARATION OF MICHAEL N. LITROWNIK
                                                -2-                                  CASE No. 19-CV-04065-MMC
 1         DACA and U.S. Visas

 2         17.     DACA recipients, as recipients of deferred action, are “authorized” to work in the

 3    United States, 8 C.F.R. § 274a.12(c)(14), and Mr. Peña had federal work authorization. See ECF

 4    No. 27 (FAC) ¶ 9.

 5         18.     According to the United States Department of State, United States visas are permits for

 6   foreign citizens to lawfully travel to, enter, and remain in the United States. What is a U.S. Visa?,

 7   available at: https://travel.state.gov/content/travel/en/us-visas/visa-information-resources/frequently-

 8   asked-questions/what-is-us-visa.html (last visited January 15, 2020).

 9         19.     By definition, DACA recipients, because they must have come to the U.S. before the
10   age of sixteen, have been living in the U.S. when DACA was announced, and have continuously
11   resided in the U.S. for at least the previous five years, are not eligible for U.S. visas and are not able
12   to obtain U.S. visas. See Napolitano Memorandum, Exercising Prosecutorial Discretion with Respect
13   to Individuals Who Came to the United States as Children (June 15, 2012), available at:
14   https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-individuals-who-came-to-

15   us-as-children.pdf (last visited January 15, 2020); see also Ariz. Dream Act Coalition v. Brewer, 757

16   F.3d 1053, 1058-59 (9th Cir. 2017) (discussing the requirements for DACA and noting that “DACA

17   recipients enjoy no formal immigration status”).

18         Exhibits

19         20.     Attached hereto as Exhibit A is Mr. Peña’s primary email exchange with Leticia

20   Benitez Lopez on November 29 and 30, 2018 regarding his Wells Fargo auto loan application and

21   denial and the forms he submitted, Bates-stamped E_PENA0000001-08.

22         21.     Attached hereto as Exhibit B is Mr. Peña’s manually and properly signed SSA-89

23   form, which he sent as an attachment to the email exchange in Exhibit A, Bates-stamped

24   E_PENA000011-12. As noted above, Mr. Peña modified this document before sending it to his

25   counsel by whiting out his Social Security number.

26         22.     Attached hereto as Exhibit C are two additional e-mail threads between Mr. Peña and

27   Ms. Benitez Lopez, Bates-stamped E_PENA000009-10 and E_PENA000013-14.

28


                                                                            DECLARATION OF MICHAEL N. LITROWNIK
                                                  -3-                                   CASE No. 19-CV-04065-MMC
 1         23.     Attached hereto as Exhibit D is Mr. Peña’s properly signed SSA-89 form as obtained

 2   from Wells Fargo’s system, which was produced by Wells Fargo to Plaintiff on January 9, 2020,

 3   Bates-stamped WF-PENA-00000030-31.

 4         24.     Attached hereto as Exhibit E is Wells Fargo’s application notes file from Mr. Peña’s

 5   loan application, Bates-stamped WF-PENA-00000001.

 6

 7         I declare under penalty of perjury under the laws of the United States and the State of New

 8 York that the foregoing is true and correct, and that this declaration was executed on January 15, 2020

 9 in New York, New York.
10
                                                        /s/ Michael N. Litrownik
11                                                      Michael N. Litrownik
12                                                      Michael N. Litrownik (admitted pro hac vice)
13                                                      OUTTEN & GOLDEN LLP
                                                        685 Third Avenue, 25th Floor
14                                                      New York, NY 10017
                                                        Telephone: (212) 245-1000
15                                                      Facsimile: (646) 509-2060
                                                        mlitrownik@outtengolden.com
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                        DECLARATION OF MICHAEL N. LITROWNIK
                                                -4-                                 CASE No. 19-CV-04065-MMC
